Citation Nr: 0020496	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-03 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including dementia, and if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia, and if so, whether service connection is 
warranted.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Whether a claim of entitlement to service connection for 
nicotine dependence is well grounded.

5.  Whether a claim of entitlement to service connection for 
a lung disorder as a result of nicotine dependence is well 
grounded.

6.  Whether a claim of entitlement to service connection for 
a heart disorder as a 
result of nicotine dependence is well grounded.

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, attorney at 
law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and September 1998 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

The January 1998 decision denied a petition to reopen a claim 
for service connection for residuals of a head injury claimed 
as dementia.  In the September 1998 rating decision, the RO 
found that new and material evidence had been submitted to 
reopen a claim for service connection for schizophrenia and 
denied the claim as not well grounded.  The RO also denied 
entitlement to service connection for PTSD; found that a 
claim of entitlement to service connection for nicotine 
dependence was not well grounded; found that claims of 
entitlement to service connection for lung and heart 
disorders as a result of nicotine dependence were not well 
grounded; and denied entitlement to a TDIU.

In May 1999, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).

Additional evidence was associated with the claims file 
subsequent to the most recent statement of the case and 
supplemental statement of the case.  This evidence consists 
primarily of medical treatise excerpts, social security 
disability determinations records, and psychological 
evaluations in December 1998 and January 1999 by James R. 
Moneypenny, Ph.D.  As the veteran, through his attorney, has 
waived RO consideration of this evidence, a remand to the RO 
for the issuance of a supplemental statement of the case is 
not warranted.  38 C.F.R. §§ 19.31, 19.37 (1999).

The claims for service connection for residuals of a head 
injury, including dementia, on the merits; service connection 
for schizophrenia on the merits; service connection for PTSD; 
whether a claim of entitlement to service connection for 
nicotine dependence is well grounded; and whether a claim of 
entitlement to service connection for lung and heart 
disorders as a result of nicotine dependence is well grounded 
are the subject of the REMAND immediately following this 
decision.


FINDINGS OF FACT

1.  In September 1980, the RO denied entitlement to service 
connection for schizophrenia.  The RO notified the veteran of 
its decision and of his appellate rights.  He did not appeal.

2.  Evidence has been presented since the September 1980 RO 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for schizophrenia.

3.  In January 1997, the Board denied a petition to reopen a 
claim for service connection for residuals of a head injury, 
including dementia.  The veteran's motion for reconsideration 
of this decision was denied by the Acting Chairman in 
November 1998.

4.  Evidence has been presented since the January 1997 Board 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of a head injury, including 
dementia.

5.  The veteran's claims of entitlement to service connection 
for residuals of a head injury, including dementia, and for 
schizophrenia are plausible.

6.  The veteran is not currently service connected for any 
disability.


CONCLUSIONS OF LAW

1.  The September 1980 RO rating decision that denied 
entitlement to service connection for schizophrenia is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1999).

2.  Evidence received since the September 1980 RO rating 
decision that denied entitlement to service connection for 
schizophrenia is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The January 1997 Board decision denying a petition to 
reopen a claim for service connection for residuals of a head 
injury, including dementia, is final.  38 U.S.C.A. § 7103(a) 
(West Supp. 2000); 38 C.F.R. § 20.1100 (1999).

4.  Evidence received since the January 1997 Board decision 
denying a petition to reopen a claim for service connection 
for residuals of a head injury, including dementia, is new 
and material, and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The veteran has presented well-grounded claims of 
entitlement to service connection for residuals of a head 
injury, including dementia, and for schizophrenia.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  There is no legal entitlement to a total disability 
rating based on individual unemployability.  38 C.F.R. §  
4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claims

I.  Factual background

The veteran served on active duty from July 1967 to April 
1971.  He had service in the Republic of Vietnam and was 
awarded the Combat Action Ribbon.  His service medical 
records are negative for any complaints or findings of a head 
injury.

The veteran claimed entitlement to service connection for 
residuals of a head injury, claimed as memory loss and 
nervousness, in December 1978.  He reported that the injury 
occurred in 1968 and that he was treated at a military 
hospital in Saigon.  VA treatment and vocational 
rehabilitation records dated from 1974 to 1979 were obtained 
in conjunction with the claim.  The veteran was also afforded 
a VA examination in April 1979.  Psychiatric diagnoses 
included a schizoid personality with probable mild mental 
retardation.  

In May 1979, the RO denied entitlement to service connection 
for residuals of a head injury and a psychiatric disorder 
(schizoid personality with probable mild mental retardation).  
The veteran appealed the RO's decision to the Board.

In September 1979, the Board denied entitlement to service 
connection for residuals of a head injury and a 
neuropsychiatric disorder.  It was noted that the veteran's 
diagnosed personality disorder and mental deficiency were 
developmental or constitutional in nature and not considered 
diseases or injuries under the law, and that an acquired 
psychiatric disorder and residuals of a head injury were not 
demonstrated in service.  The Board therefore concluded that 
neither an acquired psychiatric disorder nor residuals of a 
head injury were incurred in or aggravated by military 
service.  At the time of this decision, there was no 
competent evidence of record relating any current physical or 
psychiatric disorder to any in-service disease or injury, 
including any head injury.

In September 1980, the RO denied entitlement to service 
connection for a nervous condition and/or active psychosis, 
diagnosed as schizophrenia.  On review of the rating 
decision, it appears that an August 1980 VA examination 
report showing a diagnosis of schizophrenia, simple type, was 
considered to be new and material evidence sufficient to 
reopen the claim, and it was denied it on the merits.  There 
was still no competent evidence of record relating any 
current psychiatric disorder to any in-service disease or 
injury, including any head injury.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
September 22, 1980.  He did not appeal.  

The veteran sought to reopen his claim for service connection 
for residuals of a head injury, including loss of memory, in 
May 1994.  The RO denied the claim in October 1994, and the 
veteran appealed to the Board.  On appeal, the veteran's 
attorney argued that the Board denied only service connection 
for a personality disorder and mental retardation in its 1979 
decision, and that therefore, a claim for service connection 
for schizophrenia as a residual of a head injury was a new 
claim.

Newly submitted evidence in support of the claim included an 
October 1995 examination report from Douglas A. Stevens, 
Ph.D.  Dr. Stevens stated that given the history of a head 
injury presented by the veteran, it would appear that he had 
a service-connected disability due to an organic mental 
disorder.  Pertinent diagnoses included dementia from head 
injury.  Also of record at the time were numerous post-
service VA treatment records, dated from 1974 to 1994 (some 
of which were new and some of which were duplicative).  

In January 1997, the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a head 
injury.  The Board noted, inter alia, that Dr. Stevens' 
opinion was not competent evidence of a nexus between 
dementia and any in-service head injury since his statement 
did not indicate that he reviewed the veteran's service 
medical records or other relevant documents such as would 
have enabled him to form an opinion as to service connection 
based on independent grounds. 

In the Introduction portion of the decision, the Board 
further stated that the case had only been developed and 
certified on the issue of entitlement to service connection 
for residuals of a head injury, and that the issue of 
entitlement to service connection for schizophrenia was not 
properly before it.  The claim for service connection for 
schizophrenia was referred to the RO for appropriate action.

In December 1997, the veteran requested entitlement to 
service connection for residuals of a head injury, claimed as 
dementia.  In support of the claim, an additional March 1997 
written statement from Dr. Stevens was provided.  Dr. Stevens 
reported that after reviewing a "very thick group of records 
. . .  the veteran's diagnosis was dementia due to head 
injury."

In January 1998, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for residuals of a head injury.  In September 
1998, the RO, inter alia, found that new and material 
evidence had been submitted to reopen a claim for service 
connection for schizophrenia and denied the claim as not well 
grounded.  The veteran appealed the RO's decisions to the 
Board.

In a December 1998 written statement, James R. Moneypenny, 
Ph.D. reported that he reviewed the veteran's records and 
that he suffered from a significant cognitive impairment, 
most likely due to a head injury sustained in Vietnam.  Dr. 
Moneypenny further stated that the veteran suffered from 
schizophrenia, the onset of which was commonly observed to 
occur following some stressful event, such as the veteran's 
head injury or any traumatic experience he had in Vietnam.  

Additional evidence was also submitted, including excerpts 
from medical treatises discussing the results of traumatic 
brain injury.


II.  Legal analysis

A.  General

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.


B.  Residuals of a head injury, including dementia

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1100 (1999).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  Here, the 
Board found that new and material evidence had not been 
submitted to reopen  claim for service connection for 
residuals of a head injury, claimed as dementia, in January 
1997.  The veteran's motion for reconsideration of this 
decision was denied by the Acting Chairman in November 1998.

The evidence received subsequent to January 1997 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board's review of this claim under the 
more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome, and the Board resolves this issue in his favor.  

The Board finds that new and material evidence sufficient to 
reopen the veteran's claim had been submitted.  The March 
1997 opinion from Dr. Stevens and the December 1998 opinion 
from Dr. Moneypenny indicate that the veteran suffers from 
dementia and/or cognitive impairment as a result of an in-
service head injury.  Both examiners reviewed the veteran's 
records prior to rendering their opinions.  This evidence is 
new as it was not of record in 1997.  It is also material.  
The petition to reopen the claim was denied in January 1997 
because Dr. Stevens' October 1995 opinion relating the 
veteran's dementia to an in-service head injury was 
inadequate because it was not based on review of the records.  
His March 1997 medical opinion was based on review of the 
records.  Further, Dr. Moneypenny's opinion provides 
corroborative evidence.  This evidence bears directly and 
substantially on the specific matter under consideration, and 
it is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  Accordingly, the Board concludes that 
this evidence is new and material evidence, and the claim for 
service connection for residuals of a head injury, including 
dementia, must be reopened. 

The next inquiry must be whether the reopened claim is well 
grounded. A person seeking entitlement to VA benefits must 
state a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability is service connected; it 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's claim for service connection for residuals of a 
head injury, including dementia, is plausible.  There is 
medical evidence showing that he currently has a dementia 
and/or cognitive impairment.  There are medical opinions 
relating this disorder(s) to his in-service head injury.  
Assuming the credibility of this evidence, this claim must be 
said to be plausible, and therefore well grounded.  
Additional assistance is required in order to fulfill the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.


C.  Schizophrenia

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated September 22, 1980, the RO notified the 
veteran of the September 1980 rating decision denying service 
connection for a nervous condition and/or 
schizophrenia/active psychosis.  The veteran was also advised 
of his appellate rights, and did not appeal.  Therefore, the 
RO's decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (1999).

The evidence received subsequent to September 1980 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

In this case, in September 1998 the RO found that new and 
material evidence sufficient to reopen the veteran's claim 
had been submitted.  The Board agrees.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995) (Board has a legal duty to consider 
the requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

The December 1998 opinion from Dr. Moneypenny indicates that 
the veteran suffers from schizophrenia as a result of an in-
service head injury and/or a traumatic experience he had in 
Vietnam.  This evidence is new as it was not of record in 
1980.  It is also material.  This evidence bears directly and 
substantially on the specific matter under consideration, and 
it is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  Accordingly, the Board concludes that 
this evidence is new and material evidence, and the claim for 
service connection for schizophrenia must be reopened. 

The veteran's claim for service connection for schizophrenia 
is plausible.  There is medical evidence showing that he 
currently has schizophrenia.  There is also a medical opinion 
relating this condition to his in-service head injury and/or 
a traumatic experience he had in Vietnam.  Assuming the 
credibility of this evidence, this claim must be said to be 
plausible, and therefore well grounded.  Additional 
assistance is required in order to fulfill the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
underlying issue of entitlement to service connection will be 
the subject of the remand that follows.


Entitlement to a total rating for compensation purposes based 
on individual unemployability

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (1999) (emphasis supplied).  

In a case where the law is dispositive of a claim on appeal, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Under the provisions of 38 C.F.R. 4.16(a), a total rating 
based on individual unemployability may only be assigned 
where the veteran is service connected.  Therefore, in view 
of the fact that the veteran is not currently service 
connected for any disability, his claim for a total 
disability rating for compensation is without merit and must 
be denied.



ORDER

New and material evidence having been received to reopen the 
claim for service connection for residuals of a head injury, 
including dementia, the claim is reopened and, to that 
extent, the appeal is granted.

The claim of entitlement to service connection for residuals 
of a head injury, including dementia, is well grounded, and, 
to that extent, the appeal is granted.

New and material evidence having been received to reopen the 
claim for service connection for schizophrenia, the claim is 
reopened and, to that extent, the appeal is granted.

The claim of entitlement to service connection for 
schizophrenia is well grounded, and, to that extent, the 
appeal is granted.

There being no legal entitlement, entitlement to a total 
rating for compensation purposes based on individual 
unemployability is denied.


REMAND

Service connection for residuals of a head injury, including 
a psychiatric disorder, and service connection for 
schizophrenia

Additional evidentiary development is needed prior to further 
disposition of these claims.  The veteran has testified that 
more than one doctor indicated that his in-service head 
injury resulted in a psychiatric disorder.  He stated that 
Dr. Lierly, VA doctors, and doctors at Arkansas State 
Hospital have provided such opinions.  Therefore, the RO 
should make arrangements to obtain these records on remand, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

It also appears that the veteran was awarded Social Security 
Administration (SSA) benefits.  The RO should also make 
arrangements to obtain these records on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A VA psychiatric examination and opinion would be helpful in 
resolving these claims, and should be scheduled on remand.


Service connection for PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  This particular disorder was not included in the prior 
final decisions denying service connection for a psychiatric 
disorder in general.  The Board bases this decision on its 
recognition that complaints, findings, and diagnosis of a 
psychiatric disorder in service or shortly thereafter, 
although relevant to claims for psychiatric disorders 
generally, are not necessarily relevant to a claim for 
service connection for PTSD, the manifestations of which are 
often delayed for some time after the experience of a 
stressor.  38 C.F.R. § 3.303(d) (1999).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f) (1999).  
Therefore, the Board finds that the veteran's claim for 
service connection for PTSD involves a separate and distinct 
claim that is not inextricably intertwined with the his 
effort to reopen a service connection claim for a psychiatric 
disorder(s) in general.  This is a new claim, and the veteran 
does not have to submit new and material evidence. 

As noted above, the veteran served on active duty from July 
1967 to April 1971.  He had service in the Republic of 
Vietnam and was awarded the Combat Action Ribbon.  He has 
reported experiencing stressors during service, such as being 
hit in the head with a rifle butt in 1968.  Specifically, he 
was stationed aboard the U.S.S. Lucerne County 902, but was 
on shore liberty at the time.  He got into an argument at a 
bar and was hit in the head by a Vietnamese soldier.  He was 
treated at an Army military hospital in Saigon for this 
injury and required stitches.  He stated that he reported the 
incident to the military police, that an investigation was 
conducted, and that it should be reflected in his 
administrative file.

Additional stressors described by the veteran at personal 
hearings include coming under fire while aboard ship during 
the TET offensive, manning guns and returning fire, seeing a 
wounded American soldier aboard the ship, and seeing dead 
Vietnamese soldier(s) in Saigon.

In December 1998, Dr. Moneypenny provided a medical opinion 
to the effect that the veteran had PTSD as a result of 
stressful events in Vietnam, i.e.,  being hit in the head 
with a rifle butt by a Vietnamese soldier following an 
argument at a bar.

Potentially relevant medical records have also not been 
obtained by the RO.  For example, the veteran stated that he 
reported the incident when he was struck in the head to the 
military police and that an investigation was conducted.  
Accordingly, his service personnel records should be obtained 
on remand.  See 38 U.S.C.A. § 5103(a) (West 1991).  Any 
additional service medical records, including those from an 
Army military hospital in Saigon, could also prove relevant 
to the claim and should be requested.  

Further, at his personal hearing at the RO in March 1998 the 
veteran testified that he was treated for PTSD at a VA 
Medical Center(s) (VAMC).  The most recent VA treatment 
records associated with the claims folder are dated in 1994.  
Therefore, the RO should make arrangements to obtain the 
veteran's recent VA records.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered).  

The veteran also testified that seaman J.L.B. was assigned to 
his ship, knew that he had suffered a head injury, and saw 
him wearing a bandage on his head.  The veteran should be 
advised to submit a written statement from J.L.B. to this 
effect, if available, as well as documentation showing that 
J.L.B. was assigned to his ship.

Finally, if and only if verification of the in-service head 
injury is obtained, on VA psychiatric examination (as ordered 
above), the examiner(s) should be asked to state whether or 
not the veteran has PTSD as a result of this incident.


Whether claims of entitlement to service connection for 
nicotine dependence and lung and heart disorders as a result 
of nicotine dependence are well grounded

At his personal hearing at the RO in March 1998, the veteran 
testified that his VA doctors had told him to stop smoking 
and that he has heart problems.  As noted above, the most 
recent VA treatment records associated with the claims folder 
are dated in 1994.  It is unknown whether these medical 
records to which reference is made might well ground the 
veteran's claims, but he has alleged that they are related to 
the conditions for which he seeks service connection.  
Accordingly, as noted above, his recent VA treatment records 
should be obtained on remand.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Contact the National Personnel Records 
Center and any other indicated agency and 
request copies of the veteran's complete 
service personnel records and service medical 
records, to include all entrance and 
separation physicals and clinical records, 
any records of treatment from an Army 
military hospital in Saigon, and any 
investigation conducted by the military 
police following his head injury in 1968.  If 
necessary, contact the Army military hospital 
in Saigon directly to request the veteran's 
records.

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
any VA facilities where he has been 
treated since 1994, including, but not 
limited to, the Little Rock and North 
Little Rock VAMCs.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

3.  Make arrangements to obtain the 
veteran's complete treatment records 
concerning a psychiatric disorder from Dr. 
Lierly and from Arkansas State Hospital.  
On requesting these records, specify that 
actual treatment records, as opposed to 
summaries, are requested.  If the records 
are not obtained, the veteran and his 
attorney should be told of the negative 
results and of his ultimate responsibility 
to provide the records.  38 C.F.R. § 3.159 
(1999).

4.  Request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim(s) for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other pertinent 
records should be associated with the 
claims folder.

5.  Tell the veteran to obtain and submit 
a written statement from seaman J.L.B. 
concerning his knowledge of the veteran's 
in-service head injury, as well as 
documentation showing that he was assigned 
to the veteran's ship.

6.  Following completion of the foregoing, 
schedule the veteran for a period of 
inpatient observation and evaluation.  He 
should be examined by a panel of three VA 
psychiatrists.  The claims folder and a copy 
of this remand are to be made available to 
the examiners prior to the examination, and 
the examiners are asked to indicate that they 
have reviewed the claims folder.  All tests 
deemed necessary by the examiners, including 
psychological testing, are to be performed. 
  
The examiners should determine the diagnoses 
of all psychiatric disorders that are 
present, as contemplated by DSM-IV.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses to obtain 
a true picture of the nature of the veteran's 
psychiatric illness.  

The examiners should also provide an opinion 
as to the date of onset and etiology of any 
psychiatric disorders identified on 
examination.  Specifically, it is at least as 
likely as not that any current psychiatric 
disorder (i.e., dementia, schizophrenia) is 
related to any injury or disease in service, 
including any head injury in 1968 or any 
stressful experiences during service?

If, and only if, the RO determines that 
the evidence establishes the occurrence 
of the in-service head injury, and if a 
diagnosis of PTSD is deemed appropriate, 
the examiners should specify whether 
there is a link between the current PTSD 
symptomatology and the in-service head 
injury. 

The psychiatrists must confer and discuss 
the case and provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners' conclusions.  

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

8.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

9.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his attorney should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



